Citation Nr: 0021262	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97-04 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim to service connection for a 
psychiatric disability.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to August 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence with which to 
reopen the veteran's claim for service connection for a 
psychiatric disability.  He filed a March 1996 notice of 
disagreement, and was sent a November 1996 statement of the 
case.  He then filed a January 1997 VA Form 9 substantive 
appeal, perfecting his appeal.  

This claim was first considered by the Board in July 1997, at 
which time the application to reopen was denied.  The veteran 
subsequently appealed his claim to the U. S. Court of Appeals 
for Veterans Claims (formerly known as the U. S. Court of 
Veterans Appeals), which vacated the Board's decision and 
remanded the claim for additional consideration consistent 
with subsequent case law.  In turn, the appeal was remanded 
by the Board in June 1999 for reconsideration by the RO.  In 
an April 2000 decision, the RO determined that the veteran 
had submitted new and material evidence with which to reopen 
his claim; however, the preponderance of the evidence was 
still against a grant of service connection for a psychiatric 
disability.  The appeal was then returned to the Board.  

While the RO has determined that new and material evidence 
has been submitted, the Board is not bound by the RO's 
analysis of the claim, and indeed, must make a preliminary 
decision of its own that new and material evidence has been 
presented before addressing the merits of claim; this step 
represents a mandatory jurisdictional requirement under 
38 U.S.C.A. §§ 5108 and 7104 (West 1991 & 5108).  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996) [citing Barnett v. Brown, 
8 Vet. App. 1, 4, aff'd 83 F.3d 1380 (Fed. Cir. 1996)].  
Thus, veteran's claim must be subject to scrutiny under 
38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. § 3.156 (1999); 
only if these legal requirements are met may it be considered 
on the merits.  


FINDINGS OF FACT

1.  In February 1994, the veteran's application to reopen his 
previously denied claim for service connection for a 
psychiatric disability was denied by the RO; in the absence 
of a timely appeal, this RO rating decision is final.  

2.  The veteran has submitted new and material evidence in 
the form of a May 1999 private medical opinion statement, 
with which to reopen his claim.  

3.  The veteran has submitted a plausible claim for service 
connection for a psychiatric disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to warrant 
reopening the veteran's claim for service connection for 
psychiatric disability.  38 U.S.C.A. §§ 5108, 7105 (West 1991 
& Supp 1999); 38 C.F.R. § 3.156 (1999).  

2.  The veteran has submitted a well grounded claim for 
service connection for a psychiatric disability.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran initially filed a claim for service connection 
for a psychiatric disability in January 1986.  The RO 
considered the evidence of record and denied the veteran's 
claim; no evidence had been submitted indicating the 
veteran's psychiatric disability was either incurred in or 
aggravated by military service.  He initiated, but never 
perfected, an appeal to the Board.  

The most recent final denial of the veteran's application to 
reopen his service connection claim dates to February 1994, 
when the RO found that no new and material evidence had been 
submitted by the veteran with which to reopen his claim.  A 
timely appeal was not initiated by the veteran.  

The veteran filed another application in June 1995 to reopen 
his service connection claim for a psychiatric disability.  
The RO considered the additional evidence of record in 
September 1995 and found no new and material evidence had 
been submitted with which to reopen the previously denied 
claim for service connection for a psychiatric disability.  
The veteran filed a timely notice of disagreement, initiating 
this appeal.  His appeal was perfected in January 1997, upon 
the submission of a VA Form 9.  

Among the evidence submitted in support of his claim is a May 
1999 medical opinion statement by Dr. J.L.R., M.D., and B.L., 
the veteran's mental health case manager.  They reported that 
the veteran carries a current diagnosis of bipolar disorder, 
with a manic episodes and psychotic features, with onset 
prior to 1981, the year he entered military service.  They 
next stated that, based on the veteran's self-reported 
history of his service, his psychiatric disability was 
"further worsened by the stress inherent in any type of 
military training."  

In an April 2000 rating action, the RO found new and material 
evidence had been submitted with which to reopen the 
veteran's claim; however, the preponderance of the evidence 
was against the claim, and it was again denied.  It was then 
returned to the Board for consideration.   


Analysis
I. New and material evidence

The veteran seeks to reopen a service connection claim for a 
psychiatric disability.  He has previously applied to reopen 
this claim, and his application was denied by the RO in 
February 1994.  He did not initiate an appeal on this matter; 
therefore, this RO decision is final.  The claim may only be 
reopened if new and material evidence is added to the record.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (1999).  

When determining whether new and material evidence has been 
submitted to warrant reopening under 38 U.S.C.A. § 5108, 
consideration must be given to all of the evidence submitted 
since the last final disallowance of the claim.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 1999); Evans v. Brown, 9 
Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).  New evidence is that which is not cumulative or 
redundant of previously considered evidence; material 
evidence is that which is relevant and probative to the issue 
at hand, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1999); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

In support of his claim, the veteran has submitted several 
new documents, including a May 1999 medical opinion statement 
from a private psychiatrist and a mental health caseworker.  
For the purposes of considering whether this evidence is new 
and material, the credibility of the medical evidence is 
presumed, absent a finding that it is inherently false or 
incredible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  

As is noted above, the veteran has submitted a statement from 
private health care workers who have treated him on a regular 
basis since 1982.  Because this 1999 medical opinion 
statement was received subsequent to the final 1994 denial, 
and is not cumulative or redundant of any other evidence of 
record, it is clearly new, as defined by 38 C.F.R. § 3.156 
(1999).  Likewise, this report is material, because it 
contains competent medical evidence that the veteran's 
current psychiatric disability may have been aggravated 
during service.  In this way, this evidence addresses 
deficiencies which served as the basis for the prior denial; 
thus, it is material to the present case.  38 C.F.R. § 3.156 
(1999).  

In conclusion, new and material evidence has been submitted 
to reopen the claim for service connection for a psychiatric 
disability, and the 1994 RO decision is reopened.  It follows 
that the claim should be considered anew.  

II.  Well Groundedness - Acquired psychiatric disability

As the U. S. Court of Appeals for Veterans Claims (Court) has 
noted, once the VA makes a finding that new and material 
evidence has been submitted, it must then determine if the 
claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
Winters v. West, 12 Vet. App. 203, 206-7 (1999).  "[A]bsent 
a well-grounded claim, the adjudication process must come to 
a screeching halt despite reopening," according to the 
Court.  Id. at 206 (citing Epps v. Gober, 126 F.3d 1464, 1468 
(Fed.Cir. 1997) cert. denied, sub nom. Epps v. West, 118 
S.Ct. 2348 (1998)).  

In response to the Court's directive, consideration must be 
given to whether the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The Court has defined a 
well-grounded claim as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible, to satisfy the 
initial burden of § 5107.  Id.  

Case law promulgated by the Court has resulted in what is in 
effect a three pronged test to determine whether a claim is 
well grounded.  There must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the injury or disease in service and 
the current disability (medical evidence).  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Grottveit v. Brown, 5 Vet. 
App. 92 (1993); Grivois v. Brown, 6 Vet. App. 136 (1994); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  To be well 
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; evidence is required, not just allegations.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).  

As is noted above, the veteran has submitted a May 1999 in 
which he is afforded a current medical diagnosis, by 
competent medical experts, of bipolar disorder.  
Additionally, the writers concluded the veteran's psychiatric 
disability was "further worsened by the stress inherent in 
any type of military training."  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Unless this medical 
evidence is inherently implausible or incredible, it will, 
for the purposes of determining well groundedness, be 
accepted as true, and will not be subject to weighing.  
McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  Thus, the 
veteran has submitted sufficient evidence of a well grounded 
claim for service connection for a psychiatric disability, 
and additional adjudication may be afforded him.  Winters, 
supra; Caluza, supra.  


ORDER

The veteran having submitted new and material evidence, the 
petition to reopen his claim for service connection for a 
psychiatric disability is granted.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

In the Board's June 1999 remand, the RO was ordered to obtain 
the records associated with the veteran's claim for Social 
Security Disability benefits.  The RO in turn sent an August 
1999 letter to the Social Security Administration, and 
followed up on this with several December 1999 telephones 
contacts with Social Security offices; nevertheless, the 
requested records have not yet been obtained.  

Although the RO has shown diligence in its efforts, not all 
potentially fruitful avenues for locating the specified 
documents have been pursued.  The Board has not ordered an 
abstract search to determine if records might exist but an 
effort to locate records which are known to exist.  Because 
the veteran's claim is well grounded, the statutory duty to 
assist attaches.  38 U.S.C.A. § 5107(a) (West 1991).  The 
Court has held that this duty includes obtaining any and all 
relevant Social Security records.  See Clarkson v. Brown, 4 
Vet. App. 565, 567-68 (1993).  Thus, the failure of a request 
to one location must be followed by requests elsewhere until 
the cited documents are either located or until a proper 
authority within the Social Security Administration has 
determined that the file has been mislaid or lost and that 
all efforts to retrieve or reconstruct it have been 
unsuccessful or discontinued.  

The statutory duty to assist also includes providing a 
thorough and contemporaneous medical examination that 
discusses the etiology of the veteran's claimed condition(s).  
Pond v. West, 12 Vet. App. 341 (1999).  A current medical 
examination is especially important where the medical 
questions at issue are beyond the expertise of the Board.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In the 
present case, a question exists regarding the approximate 
date of onset of the veteran's current psychiatric 
disability, and the possibility that such a disability, if it 
existed in July 1981 when the veteran entered active military 
service, was aggravated during such service.  As these 
questions involve medical issues beyond the Board's 
expertise, a current examination is required.  


In light of the above, this claim is remanded for the 
following additional development: 

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must also ensure that all 
pertinent records of treatment are 
associated with the claims folder, 
including, but not limited to, the 
veteran's Social Security records.  The RO 
should submit another request to the 
Social Security Administration for any and 
all records associated with the veteran's 
claim(s) for Social Security Disability 
benefits.  To avoid the need for further 
remands, the RO efforts should persist 
until either the documents are obtained or 
an appropriate Social Security 
Administration official certifies that 
every possible search within the agency 
has been made and proven unsuccessful and 
that further efforts would be pointless.  

3.  The veteran should be afforded a VA 
psychiatric examination to evaluate his 
current psychiatric disability or 
disabilities.  A notification of 
examination letter, a copy of which must 
be associated with the claims folder, 
should be sent to the veteran advising 
him of the consequences of a failure to 
appear for examination.  The claims 
folder, including the service medical 
records, should be made available to the 
examiner for review in conjunction with 
the examination.  All necessary tests 
should be accomplished.  The examiner 
should evaluate the veteran, and the 
report of the examination should include 
a list of all applicable psychiatric 
diagnoses.  For each diagnosis reported, 
the examiner should give, to the best of 
his or her expert medical judgment, the 
approximate date of onset of the earliest 
manifestations of each psychiatric 
disorder the veteran currently has.  For 
each psychiatric disorder that had its 
onset before the veteran began active 
service on July 10, 1981, the examination 
report must include a discrete, specific 
response to the following questions:
 
(a).  While the veteran served on active 
duty, from July 10, 1981, to August 7, 
1981, did the psychiatric disability 
increase in severity?;

(b).  If the answer to (a), above, is 
yes, based on medical facts and 
principles, was the increase in severity 
of the psychiatric disability due to the 
natural progress of the psychiatric 
disorder?

The medical basis for all opinions 
expressed should be indicated.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim in light of all the 
evidence, both old and new.  If the 
actions taken remain adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




